Citation Nr: 1110584	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and, if so, whether service connection for a right knee disability is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This claim comes to the Board of Veterans' Appeals (Board) from February 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A Notice of Disagreement was filed in January 2006, a Statement of the Case was issued in August 2006, and a Substantive Appeal was received in August 2006.  The Veteran testified at a hearing before the Board in October 2010.  

The issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disability in an unappealed August 1985 rating decision.  

2.  Evidence added to the record since the August 1985 rating decision, in which the RO denied service connection for a right knee disability, raises a reasonable possibility of substantiating a claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision, in which the RO denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the August 1985 rating decision, the criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In an August 1985 rating decision, the RO denied service connection for a right knee disability because a right knee disability was not shown by evidence of record.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently requested that his claim be reopened in August 2004.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1985 rating decision included service treatment records.  A September 1968 Report of Medical History for induction purposes and an undated Report of Medical History reflect that the Veteran complained of a "trick" or locked knee.  The Veteran complained of right knee pain in service in November 1968 and January 1969.  The evidence of record at the time of the August 1985 rating decision also included VA outpatient treatment records.  Service connection for a right knee disorder was denied as not shown.  

Turning to the evidence which has been received since the August 1985 decision, the Board notes that newly received evidence includes an April 1992 VA examination report which reflects that the Veteran was diagnosed with osteoarthritis of the knees.  Newly received evidence also includes a letter from a VA doctor dated in February 2006, which reflects that the VA doctor diagnosed tricompartmental arthritis of the knees with joint space narrowing and opined that this could have been a result of old injuries suffered in the military.  The April 1992 VA examination report and the February 2006 letter from the VA doctor go to an unestablished fact which was the basis for the last final denial and raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the only matter decided today, to reopen the Veteran's claim, is not unfavorable to the Veteran any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.  


REMAND

The Board notes that a letter from a VA doctor dated in February 2006 reflects that the VA doctor diagnosed tricompartmental arthritis of the knees with joint space narrowing and opined that this could have been a result of old injuries suffered in the military.  The letter from the VA doctor addressed only the possibility that the claimed disability began in service, not the probability.

The Board notes that the Veteran underwent VA examinations in April 1992 and July 2008 with regard to the right knee issue.  The Board finds that the VA examinations and reports are inadequate, given the failure by the examiners to determine the etiology of any right knee disability.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the right knee issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

To date, the Veteran also has not received appropriate VCAA notice.  Accordingly, and because this claim is being remanded for additional development, on remand, the Veteran should be provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.  Specifically, issue appropriate notice on the appellant's claim of entitlement to service connection for a right knee disability.  A copy of the notice letter must be included in the claims file.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should discuss the February 2006 letter from the VA doctor.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current right knee disability is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of the foregoing, readjudicate the right knee disability claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


